Exhibit 10.14

SECOND SUPPLEMENTAL INDENTURE

dated as of March 8, 2011

 

 

with respect to the:

INDENTURE

Dated as of October 1, 2009

among

DEL MONTE CORPORATION, as Issuer

THE GUARANTOR PARTY HERETO

and

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.



--------------------------------------------------------------------------------

SECOND SUPPLEMENTAL INDENTURE (this “Second Supplemental Indenture”), dated as
of March 8, 2011, to the Indenture dated as of October 1, 2009 (as amended and
supplemented to the date hereof, the “Indenture”), by and among Del Monte
Corporation, a Delaware corporation (the “Company”), the Guarantor party hereto
(the “Guarantor”), and The Bank of New York Mellon Trust Company, N.A., as
trustee (the “Trustee”) for the Company’s 7 1/2% Senior Subordinated Notes due
2019 (the “Notes”).

W I T N E S S E T H

WHEREAS, the Company has heretofore executed and delivered to the Trustee the
Indenture and the Company has issued the Notes pursuant to the Indenture and the
Guarantor has issued its guarantee thereof;

WHEREAS, Section 9.02 of the Indenture provides that the Company, when
authorized by a Board Resolution, the Guarantor and the Trustee may amend or
supplement the Indenture with the written consent of the Holders of at least a
majority in aggregate outstanding principal amount of the Notes;

WHEREAS, in connection with the merger contemplated by the Agreement and Plan of
Merger, dated as of November 24, 2010, among Blue Acquisition Group, Inc., Blue
Merger Sub Inc. (“Merger Sub”) and Del Monte Foods Company (the “Merger”),
Merger Sub has (i) offered to purchase for cash, any and all of the outstanding
Notes upon the terms and subject to the conditions set forth in its Offer to
Purchase and Consent Solicitation Statement dated January 19, 2011 (as the same
may be amended or supplemented from time to time, the “Statement”), and in the
related Letter of Transmittal and Consent (as the same may be amended or
supplemented from time to time, and, together with the Statement, with respect
to the Notes, the “Offer”), from each Holder of such Notes and (ii) has
solicited consents to certain amendments to the Indenture pursuant to the
Statement;

WHEREAS, in accordance with Section 9.02 of the Indenture, the written consent
of the Holders of at least a majority in aggregate outstanding principal amount
of the Notes was received to effect the proposed amendments set forth in the
First Supplemental Indenture, dated as of February 1, 2011 (the “First
Supplemental Indenture”), among the Company, the Guarantor and the Trustee;

WHEREAS, the Company has heretofore executed and delivered to the Trustee the
First Supplemental Indenture;

WHEREAS, the parties hereto desire to enter into this Second Supplemental
Indenture pursuant to Section 9.01(9) of the Indenture;

WHEREAS, the Company is authorized to enter into this Second Supplemental
Indenture by a Board Resolution, and the Trustee has received an Opinion of
Counsel and an Officers’ Certificate stating that the execution of this Second
Supplemental Indenture is permitted by the Indenture and all conditions
precedent under the Indenture have been satisfied;

WHEREAS, the Company has requested that the Trustee execute and deliver this
Second Supplemental Indenture; and

WHEREAS, all other acts and proceedings required by law, by the Indenture and by
the charter documents of the Company to make the Indenture, as supplemented by
this Second Supplemental Indenture, a valid and binding obligation for the
purposes expressed herein, in accordance with its terms, have been duly done and
performed.

NOW, THEREFORE, for and in consideration of the foregoing premises, and for
other good and valuable consideration the receipt of which is hereby
acknowledged, the Company, the Guarantor and the Trustee hereby agree as
follows:

A G R E E M E N T S

SECTION 1.01. Capitalized Terms. Capitalized terms used herein without
definition shall have the meanings assigned to them in the Indenture.

 

-2-



--------------------------------------------------------------------------------

SECTION 2.01. Amendments to Indenture and Notes.

(a) All of the provisions and definitions in the Indenture and the Notes that
were deleted or amended by the Amendments set forth in Section 2.01 of the First
Supplemental Indenture and attached hereto as Exhibit A shall be reinstated in
their entirety as such provisions and definitions existed in the Indenture prior
to the execution of the First Supplemental Indenture unless at least a majority
in aggregate outstanding principal amount of the Notes have been validly
tendered in the Offer for the Notes and not validly withdrawn in accordance with
the requirements set forth in the Statement and Letter of Transmittal, as
amended, on the expiration date for the Offer.

(b) Attached hereto as Exhibit B is a certificate from Global Bondholder
Services Corporation evidencing the valid tenders of a majority in aggregate
outstanding principal amount of Notes validly tendered in the Offer.

SECTION 3.01. Effectiveness of Second Supplemental Indenture; Amendments
Becoming Operative. This Second Supplemental Indenture shall be effective upon
its execution and delivery by the parties hereto; provided that the amendments
set forth in Section 2.01 will not become operative until immediately after the
First Supplemental Indenture becomes operative.

SECTION 4.01. The Indenture Ratified. Except as hereby otherwise expressly
provided, the Indenture is in all respects ratified and confirmed, and all the
terms, provisions, and conditions thereof shall be and remain in full force and
effect.

SECTION 5.01. Counterparts. This Second Supplemental Indenture may be executed
in any number of counterparts, each of which shall be an original, but such
counterparts shall together constitute but one and the same instrument.

SECTION 6.01. This Second Supplemental Indenture is a Supplement to The
Indenture. This Second Supplemental Indenture is executed as and shall
constitute an indenture supplemental to the Indenture and shall be construed in
connection with and as part of the Indenture.

SECTION 7.01. Governing Law. THIS SECOND SUPPLEMENTAL INDENTURE SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK. EACH OF THE PARTIES HERETO AGREES TO SUBMIT TO THE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS SECOND SUPPLEMENTAL INDENTURE.

SECTION 8.01. References to This Second Supplemental Indenture. Any and all
notices, requests, certificates and other instruments executed and delivered
after the execution and delivery of this Second Supplemental Indenture may refer
to the Indenture without making specific reference to this Second Supplemental
Indenture, but nevertheless all such references shall include this Second
Supplemental Indenture unless the context otherwise requires.

SECTION 9.01. Effect of This Second Supplemental Indenture. The Indenture shall
be deemed to be modified as herein provided, but except as modified hereby, the
Indenture shall continue in full force and effect. The Indenture as modified
hereby shall be read, taken, and construed as one and the same instrument.

SECTION 10.01. Severability. In the event that any provisions of this Second
Supplemental Indenture shall be invalid, illegal, or unenforceable, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby.

SECTION 11.01. Trust Indenture Act. If any provisions hereof limit, qualify, or
conflict with any provisions of the TIA required under the TIA to be a part of
and govern this Second Supplemental Indenture, the provisions of the TIA shall
control. If any provision hereof modifies or excludes any provision of the TIA
that pursuant to the TIA may be so modified or excluded, the provisions of the
TIA as so modified or excluded hereby shall apply.

 

-3-



--------------------------------------------------------------------------------

SECTION 12.01. Trustee Not Responsible for Recitals. The recitals contained
herein shall be taken as the statements of the Company, and the Trustee assumes
no responsibility for their correctness. The Trustee makes no representations as
to the validity or sufficiency of this Second Supplemental Indenture.

[Signature page follows]

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto have caused this Second
Supplemental Indenture to be duly executed on its behalf by its duly authorized
officer as of the day and year first above written.

 

ISSUER:

DEL MONTE CORPORATION By:   /s/ Richard L. French Name:   Richard L. French
Title:   Senior Vice President, Treasurer, Chief
Accounting Officer and Controller

 

GUARANTOR:

DEL MONTE FOODS COMPANY By:   /s/ Richard L. French Name:   Richard L. French
Title:   Senior Vice President, Treasurer, Chief
Accounting Officer and Controller

[Signature Page to Second Supplemental Indenture]



--------------------------------------------------------------------------------

TRUSTEE:

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Trustee By:  

/s/ Alex Briffett

Name:   John A. (Alex) Briffett Title:   Authorized Signatory

[Signature Page to Second Supplemental Indenture]



--------------------------------------------------------------------------------

Exhibit A

Section 2.01 of the First Supplemental Indenture, dated as of February 1, 2011,
to the Indenture, dated as of October 1, 2009 among Del Monte Corporation, Del
Monte Foods Company and The Bank of New York Mellon Trust Company, N.A., as
Trustee:

SECTION 2.01. Amendments to Indenture and Notes.

(a) The following Sections of the Indenture, including the Table of Contents and
any corresponding provisions in the Notes, shall be deleted in their entirety
and replaced with “Intentionally Omitted,” and all references made thereto
throughout the Indenture and the Notes shall be deleted in their entirety:

 

Existing Section or

Subsection Number

  

Caption

SECTION 4.04

   Payment of Taxes

SECTION 4.08

   SEC Reports

SECTION 4.10

   Limitation on Restricted Payments

SECTION 4.11

   Limitation on Transactions with Affiliates

SECTION 4.12

   Limitation on Incurrence of Additional Indebtedness

SECTION 4.13

   Limitation on Dividends and Other Payment Restrictions Affecting Subsidiaries

SECTION 4.17

   Limitation on Preferred Stock of Restricted Subsidiaries

SECTION 4.18

   Limitation on Liens

SECTION 4.19

   Limitation on Guarantees by Domestic Restricted Subsidiaries

SECTION 4.20

   Rule 144A Information

SECTION 4.21

   Termination of Certain Covenants

(b) Subclauses (ii) and (iii) of Section 5.01(a) of the Indenture, and any
corresponding provisions in the Notes, shall be deleted in their entirety and
replaced with “Intentionally Omitted,” and all references made thereto
throughout the Indenture and the Notes shall be deleted in their entirety.

(c) Subclauses (iii) and (iv) of Section 5.05(a) of the Indenture, and any
corresponding provisions in the Notes, shall be deleted in their entirety and
replaced with “Intentionally Omitted,” and all references made thereto
throughout the Indenture and the Notes shall be deleted in their entirety.

(d) Subclauses (3), (4), (5) and (8) of Section 6.01(a) of the Indenture, and
any corresponding provisions in the Notes, shall be deleted in their entirety
and replaced with “Intentionally Omitted,” and all references made thereto
throughout the Indenture and the Notes shall be deleted in their entirety.

(e) All references made to a provision in the Indenture or the Notes deleted
pursuant to the amendments set forth in Subsections (a) through (d) of this
Section 2.01 shall be deleted in their entirety from the Indenture and the
Notes, and any definitions used exclusively in the provisions of the Indenture
deleted pursuant to the amendments set forth in Subsections (a) through (d) of
this Section 2.01 shall be deleted in their entirety from the Indenture. The
applicable provisions of the Notes, including without limitation Section 7
thereof, shall be deemed amended to reflect the amendments to the corresponding
provisions of the Indenture that are amended pursuant to Subsections (a) through
(d) hereof.



--------------------------------------------------------------------------------

Exhibit B

LOGO [g155863g04c02.jpg]

March 2, 2011

Global Bondholder Services Corporation in its capacity as Depositary Agent for
the Blue Merger Sub Inc. Offers to Purchase and Solicitations of Consents
Relating to the 7.50% Senior Subordinated Notes due 2019 (the “Offer”), hereby
certifies that the Depository Trust Company’s (“DTC”) Automatic Tender Offer
Program (ATOP) reports that custodian banks representing holders of $447,877,000
in aggregate principal amount of the 7.50% Senior Subordinated Notes due 2019
have tendered and consented such notes pursuant to the Offer as of 5:00pm (New
York City time) on March 2, 2011 and hereby further certifies that such tenders
and consents were not validly withdrawn prior to such time.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of the 2nd
day of March, 2011.

 

Global Bondholder Services Corp.

As Depositary Agent

By:   LOGO [g155863g29h33.jpg]  

Harvey Eng

Managing Director

LOGO [g155863g02n73.jpg]

 